Truly., J.,
delivered the opinion of the court.
The judgment of the court in sustaining the plea of res judicata, as presented by the record, was manifestly correct. The identical question arising upon the same contract had already been adjudicated in another suit between the same parties, in the same tribunal, at a previous term; and the judgment in the former suit, which was adverse to the appellant, had been satisfied and paid. Every element necessary to constitute a prior adjudication exists in this record.. This is conclusive against the appellant. The contention of appellant that an issue of fact necessitating a submission to the jury was raised by his replication to the plea of res adjudicaba filed by the appellee is untenable, and does violence to well-established rules of pleading. The plea of res adjudicaba must be tried by, and decided solely upon, the record as presented.
Affirmed.